OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The responsibility for determining whether a school system employs a sufficient number of attendance teachers to assure compliance with the compulsory education provisions of the Education Law is committed to the professional judgment and discretion of those responsible for administration of public schools. (James v Board of Educ., 42 NY2d 357.) Questions of this sort are inappropriate for resolution by the courts. Where this lawfully delegated discretion has been exercised by the board of education, review of such determination may be sought from the Commissioner of Education. (Education Law, § 310.) With these officials the matter rests. It should be added that this disposition is not dependent on the application of *857any doctrine of exhaustion of administrative remedy. (Cf. Matter of Geduldig v Board of Educ., 43 AD2d 840.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.